IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00230-CV

                     IN THE INTEREST OF E. A., A CHILD



                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2012-2707-3


                            MEMORANDUM OPINION


       After Appellant’s parental rights to her child E.A. were terminated following a

bench trial, Appellant’s appointed counsel filed a notice of appeal.

       Appellant’s counsel has filed an Anders brief and a motion to withdraw. Counsel

asserts that he has diligently reviewed the record and that, in his opinion, the appeal is

frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re

E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order) (applying Anders to

termination appeal). Although informed of her right to do so, Appellant did not file a

pro se brief or response to the Anders brief.

       In an Anders case, we must, “after a full examination of all the proceedings, []
decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be frivolous, we affirm the trial court’s order of termination.

          In accordance with Anders, counsel has filed a motion to withdraw. We grant

counsel’s motion to withdraw.1 Within five days of the date of this Court’s opinion and

judgment, counsel is ordered to send a copy of the opinion and judgment to Appellant

and to advise Appellant of her right to pursue a petition for review in the Texas

Supreme Court.


                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 14, 2013
[CV06]




1 Any petition for review must be filed within forty-five days after the date of either this opinion or the
last ruling by this Court on all timely filed motions for rehearing. See TEX. R. APP. P. 53.7(a). Any petition
for review must comply with the requirements of Texas Rule of Appellate Procedure 53.2. See id. at R.
53.2.

In the Interest of E. A., a Child                                                                      Page 2